—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered September 5, 2001, convicting defendant, after a jury trial, of assault in the first degree and attempted assault in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 10 years and 3 years, respectively, unanimously affirmed.
Defendant’s challenges to the court’s charge and the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the evidence clearly warranted an instruction on acting in concert (see Penal Law § 20.00; People v Allah, 71 NY2d 830 [1988]), and that the prosecutor’s comment on defendant’s failure to call his wife as an additional witness was *422responsive to defendant’s summation as well as being supported by a sufficient foundation (see People v Tankleff, 84 NY2d 992, 994-995 [1994]).
To the extent that defendant is arguing that the verdict was against the weight of the evidence, we find to the contrary (see People v Bleakley, 69 NY2d 490 [1987]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Sullivan, Rosenberger, Lerner and Friedman, JJ.